Exhibit 10.5

AMENDED AND RESTATED PORTOLA PHARMACEUTICALS, INC.  

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) of Portola Pharmaceuticals, Inc. (the “Company”) has
approved the amendment and restatement of the following compensation policy (the
“Policy”) for non-employee directors of the Company.  For purposes of this
Policy, a “Non-Employee Director” is a director who has not served as an
employee or executive officer of the Company or its affiliates or otherwise
provided services to the Company or its affiliates in a capacity other than as a
director during the preceding year, provided that a director who has served as
an “interim executive officer” as permitted under Nasdaq regulations may still
qualify as a Non-Employee Director.

1.Cash Compensation.  Each Non-Employee Director will receive the following cash
compensation:

(a)Annual cash compensation in an amount equal to $50,000, accruing and payable
on a quarterly basis at the end of each calendar quarter of service, as an
annual retainer for his or her Board service.  

(b)In addition to the cash compensation set forth in paragraph 1(a) immediately
above, each chairperson, vice-chairperson and lead director of the Board will
earn an additional annual payment in an amount equal to $25,000, accruing and
payable on a quarterly basis at the end of each calendar quarter of service, as
a retainer for his or her service as chairperson, vice-chairperson and/or lead
director, as applicable, of the Board.  

(c)Audit Committee.  In addition to the compensation provided under any other
provision of this Policy, each Non-Employee Director serving on the Audit
Committee of the Board (the “Audit Committee”) will receive the following
compensation:

(i)The chairperson of the Audit Committee will receive annual cash compensation
in an amount equal to $20,000, accruing and payable on a quarterly basis at the
end of each calendar quarter of service, as an annual retainer for his or her
service as chairperson of the Audit Committee.  

(ii)The other members of the Audit Committee will receive annual cash
compensation in an amount equal to $10,000, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her Audit Committee service.  

(d)Compensation Committee.  In addition to the compensation provided under any
other provision of this Policy, each Non-Employee Director serving on the
Compensation Committee will receive the following compensation:

(i)The chairperson of the Compensation Committee will receive annual cash
compensation in an amount equal to $20,000, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her

 

--------------------------------------------------------------------------------

 

service as chairperson of the Compensation Committee.  

(ii)The other members of the Compensation Committee will receive annual cash
compensation in an amount equal to $8,000, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her Compensation Committee service.  

(e)Nominating and Corporate Governance Committee.  In addition to the
compensation provided under any other provision of this Policy, each
Non-Employee Director serving on the Nominating and Corporate Governance
Committee of the Board (the “Nominating and Corporate Governance Committee”)
will receive the following compensation:

(i)The chairperson of the Nominating and Corporate Governance Committee will
receive annual cash compensation in an amount equal to $15,000, accruing and
payable on a quarterly basis at the end of each calendar quarter of service, as
an annual retainer for his or her service as chairperson of the Nominating and
Corporate Governance Committee.  

(ii)The other members of the Nominating and Corporate Governance Committee will
receive annual cash compensation in an amount equal to $5,000, accruing and
payable on a quarterly basis at the end of each calendar quarter of service, as
an annual retainer for his or her Nominating and Corporate Governance Committee
service.  

(f)Research and Development Advisory Committee.  In addition to the compensation
provided under any other provision of this Policy, each Non-Employee Director
serving on the Research and Development Advisory Committee of the Board (the
“Research and Development Committee”) will receive the following compensation:  

(i)The chairperson of the Research and Development Committee will receive annual
cash compensation in an amount equal to $15,000, accruing and payable on a
quarterly basis at the end of each calendar quarter of service, as an annual
retainer for his or her service as chairperson of the Research and Development
Committee.  

(ii)The other members of the Research and Development Committee will receive
annual cash compensation in an amount equal to $5,500, accruing and payable on a
quarterly basis at the end of each calendar quarter of service, as an annual
retainer for his or her Research and Development Committee service.  

(g)Commercial Advisory Committee.  In addition to the compensation provided
under any other provision of this Policy, each Non-Employee Director serving on
the Commercial Advisory Committee of the Board (the “Commercial Committee”) will
receive the following compensation:

(i)The chairperson of the Commercial Committee will receive annual cash
compensation in an amount equal to $15,000, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her service as chairperson of the Commercial Committee.  

 

--------------------------------------------------------------------------------

 

(ii)The members of the Commercial Committee will receive annual cash
compensation in an amount equal to $5,500, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her Commercial Committee service.  

2.Equity Compensation.  Each Non-Employee Director will receive the following
equity awards under the Company’s 2013 Equity Incentive Plan (the “Plan”) as
consideration for service on the Board.  Each equity award granted under this
Policy will be made in accordance with the Plan and shall individually be
approved by the Board or the Compensation Committee.  Vesting of all equity
awards granted under this Policy is subject to the applicable Non-Employee
Director’s “Continuous Service” (as defined in the Plan) from the date of grant
through each applicable vesting date.  Each equity award granted under this
Policy will be granted with an exercise price equal to the fair market value of
the Company’s common stock on the date of grant and will be subject to the
Company’s standard form of Option Agreement, as most recently adopted by the
Board for use under this Policy.  The exact number of shares to be granted in
each equity award granted under this Policy will be subject to adjustment based
on the review by the Board or Compensation Committee of the market value of the
grant implied by the percentages given below at the time of grant.  

(a)New Non-Employee Directors Equity Award.  For each new Non-Employee Director
that joins the Board, the Board or Compensation Committee will grant such new
Non-Employee Director (i) an initial stock option to purchase 12,000 shares of
the Company’s common stock, and (ii) an award of 6,000 Restricted Stock Units.
Such initial option grant will vest, subject to Continuous Service, on a monthly
basis for the 36-month period following the date of grant, and such initial
Restricted Stock Units shall vest, subject to Continuous Service, annually over
a three year period following the year in which the Restricted Stock Unit is
granted.  

(b)Annual Equity Award.  Each year, the Board or Compensation Committee will
grant each continuing Non-Employee Director an equity award (“Annual Grant”)
with a targeted equity value of $250,000 split evenly between stock options
(“Annual Option Grant”) and restricted stock units (“Annual RSU Grant”). Subject
to the such Non-Employee Director’s Continuous Service, each Annual Option Grant
shall vest in equal increments monthly over a period of twelve months from the
first day of the month following the date of grant.  Each Annual RSU Grant shall
vest in full on March 1st of the year following the year in which the Annual RSU
Grant is granted.  To be eligible to receive an Annual Grant, a Non-Employee
Director must have (i) served on the Board as of December 31 of the prior year,
or (ii) served on the Board for six (6) or more months by the date of the
Company’s annual meeting of stockholders.

 

 